Luke, J.
This ease arose upon an affidavit of illegality filed to arrest the proceeding of an execution. The ground of the affidavit was that the affiant had not been served with process or waived service in the suit on which the execution was based. A traverse to the sheriff’s return of service was filed, but was stricken; and there is no exception to the judgment striking the traverse. The only exception taken in the bill of exceptions is to the overruling of a motion for a new trial, based upon the general grounds only. The evidence (the sheriff’s return of service)' demanded a verdict in favor of the plaintiff in fi. fa., and the court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.